Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues on pages 9-12 that neither Yu nor Yan teach the amended limitations of independent claim 22.
	Examiner respectfully agrees that Yu in view of Yan do not teach the limitations based on the type of the VNF. The examiner also notes that there is a lack of disclosure of how the functionality is performed based on type.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claim 22, the claim recites “types” or “type” of “virtual network functions” on multiple lines of Independent claim 22. The examiner has reviewed the specification and respectfully notes that the functionality based on type is not disclosed in the specification. Though [0024] discussed the different types of VNFs but does not disclose the functionality based on the type. For example:
Claim 22 recites “when activating or changing the each type of the virtual network functions, one of the multiple types of virtual network functions providing one of various functions included in a virtual network service, respectively;” The functionality of the limitations was being performed previously based on the VNF itself (for example VNF X), and now is performed based on the VNF type (for example VNF type X), the functionality based on the type is not provided in the specification. This rejection applies for every limitation where “type” was added. This was further explained to Attorney Thomas in an interview on 5/19/2021, with a recommendation to amend to include two separate functions as disclosed in the specification, [0079 -0081] disclosing two distinct functions Function A and Function B.
Regarding claim 36, the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of an apparatus claim 
Regarding claim 39 the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a method claim 


Conclusion
	Note: Claims 22-43 are currently only rejected under 35 U.S.C 112(a) for lack of written description, nor art rejection can be given.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morgan et al. US 20120131566 A1: Efficient virtual application updating is enabled. An old version of a virtual application can be compared to a new version of the virtual application and updated as 
	Chung US 20100005166 A1: [0220] In step S25, the control device 150 judges whether the network management function version of the network manager 20 is higher than that of the primary network manager which has sent the response message. If the network management function version of the network manager 20 is higher, the network manager 20 goes to step S30, and if not, the network manager 20 goes to step S31. The network management function versions can be compared by sending the network manager search request message NMSearchReq in which the FilterType is set as `1` and the Value is set as `the network management function version`. That is, the primary network manager 21 receiving the network manager search request message NMSearchReq compares its prestored network management function version with the value of the Value field of the received message. If its network management function version is higher (or equal or higher), the primary network manager 21 generates and sends the response message to the network manager 20. If its network management function version is equal or lower (or lower), the primary network manager 21 does not generate the response message.
	Chen US 20050010915 A1: The network-based server code auto upgrade method and system is characterized by the functions of linking via the network system to each of the servers; then inspecting the current version of server code installed in each of the servers via the network system; and then comparing the current version of server code installed in each of the servers against the version of the new server code; and in the event that the current version of server code installed in any one of the servers is older than the version of the new server code, performing a remote upgrade procedure on that server via the network system to replace the current version of server code in that server with the new version of server code.
	Chen US 20170244596 A1: A method for managing configuration information is disclosed including: an operation support system (OSS)/network management system/(NMS) receiving a lifecycle operation completion message of a virtualized network function (VNF); and sending a management 
Felstaine et al. US 9760428 B1: In one embodiment, maintenance preparation procedure 1268 starts with steps 1275 and 1276 by determining the VNF type of the VNF instance to be migrated (replaced VNF instance), and the alternative location, or the target or destination computing facility, to where the VNF instance is to be migrated. It is appreciated that the replaced VNF instance, or the functionality of the replaced VNF instance, can be migrated within the same computing facility. For example, when migrating a VNF functionality to an upgraded version of the VNF type, or another product supporting a VNF type of a similar functionality. 
Felstaine et al. US 9760428 B1: In one embodiment, maintenance preparation procedure 1268 starts with steps 1275 and 1276 by determining the VNF type of the VNF instance to be migrated (replaced VNF instance), and the alternative location, or the target or destination computing facility, to where the VNF instance is to be migrated. It is appreciated that the replaced VNF instance, or the functionality of the replaced VNF instance, can be migrated within the same computing facility. For example, when migrating a VNF functionality to an upgraded version of the VNF type, or another product supporting a VNF type of a similar functionality.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451